               Case
                Case7:20-cv-05529-VB
                     7:20-cv-05529-VB Document
                                       Document89 Filed
                                                   Filed07/27/20
                                                         07/28/20 Page
                                                                   Page10
                                                                        1 of 2
                                                                             11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                          )
 CQS (US) LLC,                                            )
                                   Appellant,             )
                    v.                                    )
                                                          )    Case No. 20-cv-05529 (VB)
 WINDSTREAM HOLDINGS, INC., et al.,                       )
                    Appellees.                            )
                                                          )
                                                          )
 In re:                                                   )    Chapter 11
                                                          )
 WINDSTREAM HOLDINGS, INC., et al.,                       )    Case No. 19-22312 (RDD)
                                                          )
                                   Debtors.               )    (Jointly Administered)
                                                          )

                         ORDER GRANTING APPELLEES’ MOTION TO ACCEPT
                         DOCUMENTS UNDER SEAL INTO APPELLATE RECORD

          Upon the Appellees’ Motion to Accept Documents under Seal into Appellate Record

(the “Motion”), for good cause shown, it is hereby ORDERED, ADJUDGED and DECREED that:

          1.       The Motion is granted;

          2.       The Clerk for the United States Bankruptcy Court for the Southern District of New

York (the “Bankruptcy Court”) is permitted and authorized to transmit to the United States District

Court for the Southern District of New York (the “District Court”) those portions of the appellate

record, as designated by the Appellees, which were received by the Bankruptcy Court under seal

(the “Sealed Material”);

          3.       This Court will accept, under seal, the Sealed Material, and the Sealed Material

shall be dealt with by the parties pursuant to this Court’s usual practices and procedures concerning

sealed materials; and

          4.       Upon entry, Appellees shall give notice of this Order to counsel for the Appellant.
       Case
        Case7:20-cv-05529-VB
             7:20-cv-05529-VB Document
                               Document89 Filed
                                           Filed07/27/20
                                                 07/28/20 Page
                                                           Page11
                                                                2 of 2
                                                                     11




Dated: ____________,
        July 28      2020

                                     THE HONORABLE VINCENT L. BRICCETTI
                                     UNITED STATES DISTRICT JUDGE




                                      2
